Citation Nr: 9934150	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-10 589 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
the result of exposure to herbicides.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities.  
This appeal also arises from an April 1999 rating decision 
which denied entitlement to service connection for a skin 
condition as a result of exposure to herbicides and denied 
entitlement to service connection for hepatitis.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.

3.  There is no competent medical evidence which provides a 
nexus or link between any current skin condition and the 
veteran's service.



4.  There is no competent evidence which shows that the 
veteran had any hepatitis in service nor is there any 
competent evidence which provides a nexus or link between any 
current hepatitis and the veteran's service or any disease or 
injury incurred in or aggravated by service.

5.  The veteran has established entitlement to service 
connection for bronchial asthma with chronic bronchitis, 
evaluated as 30 percent disabling; for a left foot condition 
of metatarsalgia, evaluated as 10 percent disabling; and for 
a thyroid lobectomy and isthymectomy for adenoma of the 
thyroid, evaluated as 10 percent disabling.  The veteran has 
established entitlement to a 40 percent combined service-
connected disability rating.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin condition as the result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  
38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for a skin condition as 
the result of exposure to herbicides

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).  If the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1999) are also not 
satisfied, then the veteran's claim shall fail.  338 U.S.C.A. 
§ 1113 (West 1991 & Supp. 1997); 38 C.F.R. § 3.307(d) (1999). 

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Thus, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (1999).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for:  hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone cancer; breast cancer; female 
reproductive cancers; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia; abnormal sperm parameters and 
infertility; motor/coordination dysfunction; chronic 
peripheral nervous system disorders; metabolic and digestive 
disorders (other than diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tumors; brain tumors; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 
59,232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
court has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

A.  A skin condition as the result of exposure to herbicides.

The veteran contends that a skin condition was incurred in or 
aggravated by service or that current skin condition is the 
result of exposure to herbicides in service.  After a review 
of the record, the Board finds that the veteran has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a skin 
condition as the result of exposure to herbicides is well 
grounded.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a skin condition during 
service, or whether chloracne or another acneform disease 
manifested during the veteran's service or within one year 
after the last date on which the veteran served in the 
Republic of Vietnam; (2) whether he currently has a skin 
condition; and if so, (3) whether any current skin condition 
is etiologically related to his service or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any skin 
condition, to include chloracne or any acneform disorder, 
while on active duty.  The Board notes that the veteran's 
June 1973 separation examination found the veteran's skin 
examination to be normal.

A March 1999 VA skin examination resulted in a diagnosis of 
multiple keratosis, status post skin removal from some areas 
specified in the report, with multiple lipomas.  The examiner 
specifically stated that no chloracne was noted.  The 
examiner further stated that he had reviewed the medical 
evidence in his office and from the outpatient clinic and 
provided an opinion that the veteran's present skin findings 
were not related to Agent Orange.

The veteran provided testimony at his June 1999 hearing 
before the undersigned that he unloaded ships while serving 
in Vietnam and that many of the ships contained 55 gallon 
drums of chemicals.  He stated that often the drums were 
leaking and that he was exposed to the substances in the 
barrels.  We find that the veteran's testimony and that of 
his wife is credible and reliable.

The Board notes that there is no competent medical evidence 
of record which shows that the veteran currently has 
chloracne or any acneform disorder.  Furthermore, there is no 
competent evidence of record which shows that the veteran had 
chloracne or any acneform disorder in service, or that 
chloracne or any acneform disorder manifested to a 
compensable degree within one year following the last date 
that the veteran served in the Republic of Vietnam.

The veteran is currently diagnosed with keratosis and lipomas 
and has also stated that precancerous skin was removed.  
However, there is no competent evidence of record which 
relates any of those conditions to the veteran's service, to 
any disease or injury incurred in or aggravated by service, 
or to exposure to herbicides.

As there is no evidence showing that the veteran has 
chloracne or any acneform disorder, there is no evidence 
showing the veteran was treated for any skin condition in 
service or that chloracne or any other acneform disorder 
manifested during service or to a compensable degree within 
one year after the last date in which the veteran served in 
the Republic of Vietnam, and there is no evidence which 
provides a nexus or link between any current skin condition 
and the veteran's service or any exposure to herbicides, the 
veteran's claim fails to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).


B.  Hepatitis.

The veteran contends that hepatitis was incurred in or 
aggravated by service and that service connection therefor is 
warranted.  After a review of the record, the Board finds 
that the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for hepatitis is well grounded.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis during service; (2) 
whether he currently has hepatitis; and if so, (3) whether 
any current hepatitis is etiologically related to his service 
or is proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hepatitis 
while on active duty.  The Board notes that the veteran's 
June 1973 separation examination does not show that the 
veteran complained of, was treated for, or was diagnosed with 
hepatitis while in service.

A March 1999 letter from a VA physician notes that the 
veteran was found to have a positive hepatitis C antibody in 
October 1998.

The veteran offered testimony at his June 1999 hearing before 
the undersigned to the effect that he believed that he 
acquired hepatitis while in service when he obtained two 
tattoos.  He stated that he first discovered that he had 
hepatitis in 1990.

The Board notes that although there is a current diagnosis of 
hepatitis, there is no competent medical evidence of record 
which relates that hepatitis, first shown by the evidence of 
record in October 1998 and first claimed to have been present 
by the veteran in 1990, in any way to the veteran's service.

As there is no competent medical evidence of record relating 
any current hepatitis to the veteran's service, the veteran's 
claim fails to show the required elements of a well grounded 
claim and must be denied.  Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).

C.  Summary

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims of entitlement to service 
connection for a skin condition as a result of exposure to 
herbicides or entitlement to service connection for 
hepatitis.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the May 1999 statement of 
the case and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (where a Board decision disallows a claim on the 
merits and the Court finds the claim to be not well grounded, 
the appropriate remedy is to affirm the Board's decision on 
the basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claims 
because the claims are not well grounded is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

II.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1999).  It is the established policy of VA that 
all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
38 C.F.R. § 4.16(b) (1999).

The veteran has established entitlement to service connection 
for bronchial asthma with chronic bronchitis, evaluated as 30 
percent disabling; for a left foot condition of 
metatarsalgia, evaluated as 10 percent disabling; and for a 
thyroid lobectomy and isthymectomy for adenoma of the 
thyroid, evaluated as 10 percent disabling.  The veteran has 
established entitlement to a 40 percent combined service-
connected disability rating.

Therefore, the Board finds that the veteran does not meet the 
percentage criteria found in 38 C.F.R. § 4.16(a).  The 
veteran might still be eligible for a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities where the 
evidence showed that he was unable to secure or follow a 
substantially gainful occupation due solely to his service-
connected disabilities.  However, the Board finds that the 
evidence does not show that the veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
his service-connected disabilities.

The Board notes that there is evidence of record showing that 
the veteran retired from the post office in 1981.  The 
veteran testified at his personal hearing before the 
undersigned that he retired due to his service-connected 
respiratory condition because the dust in the mail room 
caused difficulty breathing.  Furthermore, there is evidence 
of record showing that the veteran is disabled.

However, there is no medical evidence of record which shows 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities, without consideration of any 
nonservice-connected disabilities.  Furthermore, the Board 
has evaluated the evidence of record and finds that it does 
not show that the veteran is unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities, without consideration of any 
nonservice-connected disabilities.

Therefore, the Board finds that the veteran does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a), and the evidence 
does not otherwise show that he is unable to secure or follow 
a substantially gainful occupation due solely to his service-
connected disabilities, such that his claim should be 
referred to the Director, Compensation and Pension Service.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met and the veteran's 
claim therefor is denied.  38 C.F.R. §38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.16 (1999).






	                                                                    
(CONTINUED ON NEXT PAGE)




ORDER

As it is not well grounded, the veteran's claim of 
entitlement to service connection for a skin condition as the 
result of exposure to herbicides is denied.  

As it is not well grounded, the veteran's claim of 
entitlement to service connection for hepatitis is denied. 

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is denied. 

This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

